
	

116 SRES 173 ATS: Relative to the death of the Honorable Richard G. Lugar, former United States Senator for the State of Indiana.
U.S. Senate
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 173
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2019
			Mr. Young (for himself, Mr. Braun, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Ms. McSally, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden)
		
		RESOLUTION
		Relative to the death of the Honorable Richard G. Lugar, former United States Senator for the State
			 of Indiana.
	
	
 Whereas the Honorable Richard G. Lugar was born in Indianapolis, Indiana in 1932 and graduated from Shortridge High School in 1950 in Indianapolis, Indiana as an Eagle Scout and American Legion Boys Nation delegate;
 Whereas the Honorable Richard G. Lugar studied at Denison University in Granville, Ohio and at Pembroke College, University of Oxford, England as a Rhodes Scholar;
 Whereas the Honorable Richard G. Lugar volunteered for the U.S. Navy and served his country as an officer from 1957–1960, including as an intelligence briefer to the Chief of Naval Operations, Admiral Arleigh Burke;
 Whereas the Honorable Richard G. Lugar was elected mayor of Indianapolis from 1968–1975 and envisioned the unification of the city with the surrounding Marion County areas and brought uninterrupted economic growth;
 Whereas the Honorable Richard G. Lugar served on the Indianapolis Board of School Commissioners from 1964 to 1967;
 Whereas the Honorable Richard G. Lugar was elected to the United States Senate in 1976; reelected in 1982, 1988, 1994, 2000, and again in 2006, and served from January 3, 1977, to January 3, 2013;
 Whereas the Honorable Richard G. Lugar served as chair of the Republican Senatorial Campaign Committee in the 98th Congress;
 Whereas the Honorable Richard G. Lugar served as chairman of the Senate Agriculture Committee from 1995–2001 and built bipartisan support for the 1996 federal farm program reforms, initiated a biofuels research program, reformed the food stamp program, and preserved the federal school lunch program;
 Whereas the Honorable Richard G. Lugar was one of only two senators in history to serve 34 years on the Senate Foreign Relations Committee, including two terms as chairman from 1985 to 1987 and from 2003 to 2007;
 Whereas the Honorable Richard G. Lugar was a leader in reducing the threat of nuclear, chemical and biological weapons by passing and overseeing the implementation of the bipartisan Nunn-Lugar program, which deactivated more than 7,600 nuclear warheads, millions of chemical munitions, and several thousand nuclear capable missiles, and continues to perform non-proliferation missions in more than forty countries;
 Whereas the Honorable Richard G. Lugar played an essential role in the enactment of sanctions on the Apartheid government of South Africa, the U.S. recognition of President Corazon Aquino as the winner of the 1986 Philippines election, the expansion of the NATO alliance, the construction and passage of the PEPFAR initiative to combat the global AIDS epidemic, and the ratification of numerous arms control and anti-terrorism treaties;
 Whereas the Honorable Richard G. Lugar was a fifth generation Hoosier who was the longest serving member of Congress in the history of Indiana;
 Whereas the Honorable Richard G. Lugar was awarded the Presidential Medal of Freedom on November 20, 2013;
 Whereas the Honorable Richard G. Lugar held 47 honorary degrees from colleges and universities, was named Outstanding Legislator by the American Political Science Association, and was the 2005 recipient of the American Foreign Service Association Lifetime Contributions to American Diplomacy Award and the 2016 recipient of the J. William Fulbright Prize for International Understanding;
 Whereas the Honorable Richard G. Lugar was a devoted husband, father, grandfather, and great-grandfather;
 Whereas the service of the Honorable Richard G. Lugar on behalf of the people of Indiana and all people of the United States earned him the respect and devotion of his colleagues; and
 Whereas the death of the Honorable Richard G. Lugar has deprived Indiana and the United States of one of the most outstanding Senators: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Richard G. Lugar, former Senator for the State of Indiana; and
		
	
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
		
